DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 6 (b) includes a title “rear-wheel regenerative braking-interruption flag” which appears to be missing a corresponding dotted line which is present in graphs (a), (c), (d), and (e).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
As per claim 1, Applicant recites “spinning the vehicle from being occurred due to” which is awkward as a result of “being occurred”.  
As per claim 6, Applicant recites the vehicle from being occurred due to” which is awkward with respect to “being occurred”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As per claims 1, 6, 11, and 12, Applicant recites “performance value” and “performance command value” with respect to a number of differing quantities.  However, the Applicant has not provided an enabling disclosure elucidating the meaning of these two limitations.  Instantly, the Applicant has failed to provide any direction as to what this value represents or how it is to be calculated let alone if a performance command value differs from a performance value.  As a result the quantity of experimentation needed to make or use the invention based on the disclosure would cause undue burden on one having ordinary skill in the art.  

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor (Applicant does not provide sufficient direction as to what the two terms are.  Although Applicant has offered the meaning of “performance value” as a predetermined value (Remarks 10) this does not provide clarification and does not appear clearly supported by the Specification.  For example, paragraph [0040] of the Specification indicates that the “braking performance command value is selected from either one of the allowable rear-wheel regenerative braking performance value received from the brake controller [] and predetermined rear-wheel regenerative braking capacity that has a value lower than that of the other.”); 
(G) The existence of working examples (none described); and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Accordingly, based on the evidence, specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).


Claims 2-3, 7-8, and 11-12 are rejected under the rationale that such claims contain the subject matter rejected under 35 U.S.C. §112(a) in the base claims as described supra.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 4, 6, 9, 11, and 12, Applicant recites “performance value” and “performance command value” with respect to a number of differing quantities.  As described supra, the Applicant has not provided an enabling disclosure as to this limitation.  The lack of enablement further renders the term performance value indefinite as it is unclear what value of performance is being recited in each of the claims.  
Claims 2-3, 7-8, and 11-12 are rejected under the rationale that such claims contain the subject matter rejected under 35 U.S.C. §112(b) in the base claims as described supra.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pihl (US Pat. 9,266,511 B2) in view of Toyota (US Pub. 2006/0196712 Al) and Kato (US 2014/0195133)

As per claim 1, Pihl teaches a rear wheel regenerative braking control system for a vehicle, the system comprising:
a brake controller; a vehicle controller; a hydraulic controller; and a motor controller (Electronic control unit 106, Fig. 1, Col. 5, line 52 through col. 6, line 16 electronic control unit 106, and that ECU 106 may be a single ECU or several separate interconnected ECUs that jointly provide vehicle control, anti-lock braking and stability of the vehicle),

wherein the vehicle controller is configured to determine a rear-wheel regenerative braking performance command value based on the allowable rear-wheel regenerative braking performance value received from the brake controller and transmit the rear-wheel regenerative braking performance command value to the motor controller and to transmit the actual rear-wheel regenerative braking performance value received from the motor controller to the brake controller (Fig. 2 and col.6, lines 39-61 receiving control signals from electronic control unit 106 for providing regenerative braking to the rear wheels without skidding);
wherein the hydraulic controller is configured to apply a hydraulic braking force to a hydraulic brake based on the target hydraulic braking performance value received from the brake controller (Col. 7, lines 25-46 torque of friction brakes),
wherein the motor controller is configured to control a motor to generate a rear-wheel regenerative braking operation according to the rear-wheel regenerative braking performance command value received from the vehicle controller (Col. 5, lines 53-66, Col. 6, lines 19-40 rear wheel regenerative control and increased wheel slip considerations),
maintained at a predetermined level for a predetermined time period, transmit a rear-wheel regenerative braking-interruption signal to the vehicle controller (Col. 6, lines 19-40, rear wheel regenerative control and increased wheel slip considerations),
wherein the vehicle controller is configured to reset the rear-wheel regenerative braking performance command value according to the rear-wheel regenerative braking-interruption signal to a value smaller than a current rear-wheel regenerative braking performance value and transmit the reset value to the motor controller (Col. 6, line 60 through col. 7, line 3, restoring rear wheel braking torque and cols. 8-9, lines 39-30 balancing brake torque distribution for increased rear wheel slip while determining regenerative braking torque), and
wherein the motor controller controls a regenerative braking operation of the motor according to the actual rear-wheel regenerative braking performance value corresponding to the reset rear-wheel regenerative braking performance command value such that the rear-wheel regenerative braking operation is carried out thereby, preventing a rear wheel of the vehicle from being locked before a front wheel of the vehicle is locked (Col. 8, lines 58-59,61-67) or preventing spinning of the vehicle ((Col. 8, lines 58-59,61-67 “to prevent any rear wheel skid that may lead to complete loss of vehicle stability” and Col. 6, lines45-58 “total loss of vehicle stability” and Col. 2, lines 18-58 the regenerative braking control system and stability control system of the hybrid electric vehicle for limiting rear regenerative braking control as part of a standard vehicle anti-lock system.)
only before spinning of the vehicle, wherein when the rear wheel is locked, a rotation of the rear wheel is stopped and when the front wheel is locked, a rotation of the front wheel is stopped.  ((Col. 8, lines 58-59,61-67 and Col. 2, lines 18-58 the regenerative braking control system and stability control system of the hybrid electric vehicle for limiting rear regenerative braking control as part of a standard vehicle anti-lock system.)
Pihl does explicitly disclose that a rear-wheel regenerative braking operation is performed before a rear wheel is locked faster than a front wheel or wheel spinning of the vehicle occurs according to the locking of the rear wheel of the vehicle.  However, in a related invention, Toyota teaches measuring a wheel speed deviation between a front wheel set and the speed of a rear wheel speed where the control unit controls regenerative braking with an increase of wheel speed deviation. ([0005], [0007-0008], [0045], [0050], [0065] front wheel set and rear wheel set speed deviation, regenerative braking torque upper limit and front wheel lock boundary).  It would have been obvious to modify Phil with the ability to control a rear wheel based on an increasing wheel speed deviation between front and rear wheel in order to ensure stable operation of the vehicle with danger to the occupants being minimized. 
Pihl teaches the rear-wheel regenerative braking performance command value according to the rear-wheel regenerative braking-interruption signal is reset, by the vehicle controller in response to the rear wheel regenerative braking interruption signal, to a value that decreases from the current rear-wheel regenerative braking performance value (Pihl Col. 5, lines 36-61).  Phil does not explicitly disclose that the interruption occurs in a stepwise manner.  However, in a related invention, Kato teaches a gradual reduction of the target regenerative braking force to zero ([0049] “the braking control device 48 gradually reduces the 
As per claim 2, Phil teaches the system according to claim 1, wherein the brake controller is configured to determine a wheel -speed difference between a front wheel and the rear wheel, and when the wheel -speed difference is determined to be a predetermined level or more, transmit a rear-wheel regenerative braking-interruption signal to the vehicle controller (Col. 2, lines 18-33 regenerative braking and stability control to avoid risk of rear wheel skid).
As per claim 3, Phil teaches the system according to claim 1, wherein the brake controller is configured to receive a yaw rate-detection signal from a yaw rate detector, and when the yaw rate signal is determined to be a predetermined level or more, transmit a rear-wheel regenerative braking-interruption signal to the vehicle controller (Cols. 3-4, lines 62-5 over-braked rear wheel due to vehicle yaw and/or increased rear wheel slip).
As per claim 6, Applicant recites a control method having essentially the same limitations as claim 1 supra and is as such rejected under similar rationale as applicable mutatis mutandis.
As per claim 7, Applicant recites the control method having essentially the same limitations as claim 2 supra and is as such rejected under similar rationale as applicable mutatis mutandis.

As per claim 11, Applicant recites the control method having essentially the same limitations as claim 6 supra and is as such rejected under similar rationale as applicable mutatis mutandis.
As per claim 12, Phil teaches the method according to claim 6, wherein, when the brake controller receives the actual rear-wheel regenerative braking performance value to correspond to the reset rear-wheel regenerative braking performance command value, the brake controller is configured to control a hydraulic braking performance value to increase by an amount by which the actual rear-wheel regenerative braking performance is reduced (Col. 6, lines 42-59 compensating for any undesired loss in vehicle braking torque by increasing braking torque to the front wheels).

Response to Arguments
Applicant's arguments filed April 28, 2021 (“Remarks”) have been fully considered but they are not persuasive. 


35 U.S.C. §112 Rejections
Claims 1, 6, 11, and 12 and “performance value” / ”performance command value” have been duly rejected under 35 U.S.C. §112(a) and (b).  The Applicant has argued that a “performance predetermined value, which can be made under experiment” (at 10).  Referring to Figure 6, the Applicant has alleged that a shape of a relationship between regenerative braking performance value is something that “one of ordinary person in the art may understand that FIG. 6 can be performed, for instance, by a mapping or a lockup table.” (id.).  However, the claim language uses this performance value language in a number of different ways, ostensibly if even to indicate that “performance value” is indicative of measurement of braking to be or being performed.  The issue at hand, is that one cannot immediately appreciate a discernible quality or quantity being expressed time the phrase “performance value” is recited.  A mapping table or lookup table that has not been disclosed does not alleviate this issue.  Figure 6 also only discusses regenerative braking performance over time, which doesn’t indicate anything other than perhaps that there is a deterioration as time goes on perhaps caused by efficiency or such.  Figure 6(b) also has a label of “rear-wheel regenerative braking-interruption flag” that appears to have no correlation to any particular event.  The Applicant has not pointed to any clarifying portion of the Specification or provided any clarifying interpretation of record that would allow one having ordinary skill in the art to appreciate that which is being claimed, as stated in the rejections supra.  These rejections are rendered final.  

35 U.S.C. §103 Rejection of Claims 1 and 6
Applicant has amended claim 1 with regard to language previously rejected under 35 U.S.C. §§ 112 and 103.  While the refinement of the language through amendment has overcome the previously rendered 35 U.S.C. §112 rejection directed to a portion of the claim, the obviousness rejection remains.  As instantly presented, the Applicant has altered the presumptively sequenced 
As described in the rejection of claim 1 supra, Pihl teaches the newly amended claim language.  Applicant characterizes Pihl as “merely disclos[ing] providing increased braking torque of a front hydraulically actuated friction brake[] by means of an anti-lock braking system for compensating just a decreased or limited regenerative rear wheel braking torque to avoid any inconsistency between brake pedal position and vehicle deceleration.”  Remarks 11.  In support of its characterization, Applicant dissects Pihl with the intention of distinguishing it from the instant claim due to Pihl’s compensation of decreased rear braking effort by the front friction brakes.  Id. 12.  
However, as cited supra, Pihl clearly reads on the invention as claimed.  The pending claim language requires that the modification to the regenerative braking operation takes place prior to the locking of a rear wheel and which rear wheel locking must occur after locking of a front wheel.  Pihl lowers the braking force of the rear wheels to mitigate any locking there upon.  Pihil  Inherently, such operation would indicate that the modification of regenerative braking occurs then before the rear wheel brakes are locked.  Additionally, the prioritization of brake distribution to the front wheels rather than adding braking force to the rear wheels in view of Pihl’s explicit intention of maintaining vehicle stability, it is clear that the rear wheels would only enter a locked state when the vehicle is at rest wherein that cessation of motion occurred with a front brake force exertion.  Providing the claim language the broadest reasonable 
            Furthermore, controlling rear-wheel regenerative braking operation “preventing spinning of the vehicle from being occurred due to a locking of the rear wheel of the vehicle” is squarely within the scope of Pihl’s reduction of rear-wheel regenerative braking in order to prevent “rear wheel skid that may lead to complete loss of vehicle stability” (col. 8, lines 62-64).  It is important to note that rear wheel skid may be interpretable as spinning of the vehicle in the context described.  As presently recited, the Applicant has merely claimed that the control operation would occur prior to a vehicle spinning due to locking up of a rear wheel.  The basic teaching of Pihl is clear that preemptive action takes place in order to prevent an undesirable 
	Applicant’s discussion of Toyota and Kato is irrelevant instantly as neither was offered as a teaching reference with regard to the instantly pertinent claim limitations.
	Accordingly, the Applicant’s Remarks are not persuasive and claim 1 remains rejected.
            As the Applicant has relied upon its arguments in support of claim was as being identically applicable to claim 6, claim 6 is further finally rejected under the rationale presented supra as applicable mutatis mutandis.

35 U.S.C. §103 Rejections of Claims 2-3, 7-8, and 11-12
            As the Applicant has not alleged any independent patentability of claims 2-3, 7-8, and 11-12, and the Applicant has only urged patentability based upon each claims dependence to claims 1 and 6, these claims are finally rejected under the rationale presented supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663